DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Imhoff on June 10, 2021.
The application has been amended as follows: 
Title: “Electrical connector” should be corrected to - -Electrical connector with partially overlapped and staggered contact arms- -;
Claim 1: An electrical connector, comprising: an insulation body and a terminal group received in the insulation body, wherein the terminal group comprises upper-row terminals and lower-row terminals, a number of the upper-row terminals is equal to a number of the lower-row terminals, the upper-row terminals and the lower-row terminals are arranged in one-to-one correspondence in a vertical direction, each of the upper-row terminals is provided with an upper contacting arm extending in a horizontal direction, each of the lower-row terminals is provided with a lower contacting arm extending in the horizontal direction, wherein the upper contacting arm and the corresponding lower contacting arm partially overlap and partially stagger in the vertical direction; and an isolation plate between the upper-row terminals and lower-row terminals, wherein the isolation plate comprises a pair of upper grounding arms and a pair of lower grounding arms, the pair of upper grounding arms and the pair of lower grounding arms are integrally connected with the isolation plate, the pair of upper grounding arms and the upper-row terminals are arranged in a same plane, the pair of upper grounding arms is on two sides of the upper-row terminals respectively, the pair of lower grounding arms and the lower-row terminals are arranged in a same plane, and the pair of lower grounding arms is on two sides of the lower-row terminals respectively.
Claim 3, line 1: “claim 3” should be corrected to - -claim 2- -;
Claims 8-14: Canceled;

Allowable Subject Matter
Claims 1-7, 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector wherein the pair of upper grounding arms and the pair of lower grounding arms are integrally connected with the isolation plate, the pair of upper grounding arms and the upper-row terminals are arranged in a same plane, the pair of upper grounding arms is on two sides of the upper-row terminals respectively, the pair of lower grounding arms and the lower-row terminals are arranged in a same plane, and the pair of lower grounding arms is on two sides of the lower-row terminals respectively; this in combination with the remaining limitations of the claim. 
Regarding claims 2-7, 15: are allowable based on their dependency on claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, the following references are the closest to the spirit of the application.
Mao (US 2021/0135411) teaches the same inventive features but is the same inventive entity;
Sakaizawa (US 2021/0066874) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Sakoda (US 2021/0013689) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Wu (US 2017/0294753) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Tsai (US 2019/0348785) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Kong (US 10,236,638) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Zhang (US 2016/0359256) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Guo (US 2017/0133797) teaches an electrical connector with equal number upper and lower terminals and partially overlap and stagger but do not teach an isolation plate with a pair of upper and lower grounding arms;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.